PER CURIAM.
Timothy Scott Glegg appeals the summary denial of his motion for jail time credit, filed pursuant to Florida Rule of Criminal Procedure 3.800. Although the motion is facially sufficient, the trial judge failed to attach to his order any portion of the files or record to refute Glegg’s allegation.
Accordingly, we reverse the order denying Glegg’s motion and remand the case to the trial court. If the trial court should summarily deny the motion again, it shall attach such portions of the record which conclusively refute Glegg’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
LEHAN, A.C.J., and FRANK and PATTERSON, JJ., concur.